Citation Nr: 0600125	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  02-09 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims 
seeking entitlement to special monthly pension based on the 
need for regular aid and attendance or being housebound.  The 
veteran subsequently initiated and perfected an appeal of 
this rating decision.  In August 2002, the veteran and his 
spouse testified at the RO before a VA decision review 
officer.  

This claim was originally presented to the Board in October 
2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The Board notes that the veteran was originally denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.  However, in 
a July 2005 rating decision, the RO awarded the veteran 
special monthly pension at the housebound rate, effective 
from September 14, 2000; thus, the issue on appeal has been 
modified as noted on the first page of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

3.  The impairment resulting from the veteran's physical and 
mental disabilities is not such that he requires the care or 
assistance of another person on a regular basis.  


CONCLUSION OF LAW

The criteria for the award special monthly pension based on 
the need for the regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1114, 1502(b), 1521(d), 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.23, 3.102, 
3.350, 3.351, 3.352 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue on appeal.  

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
special monthly pension via April 2001, November 2001, and 
May 2004 RO letters to the veteran, the June 2001 rating 
decision and subsequent rating decisions, the January 2002 
statement of the case (SOC), the October 2002 and July 2005 
supplemental statements of the case (SSOCs), and the October 
2003 Board remand.  These documents provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In the Board's October 2003 remand, the RO was 
ordered to request the veteran provide authorization to 
obtain medical treatment records from P.L.L., M.D., the 
veteran's private physician.  Such authorizations and/or 
records were requested by the RO via a May 2004 letter to the 
veteran; however, to date he has not yet responded.  "[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the veteran's cooperation in obtaining private medical 
records, which VA cannot obtain without his permission, VA 
has no further obligations regarding these records.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letter, the rating decisions, 
the SOC, the Board remand, and the SSOCs, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in an April 2001 RO letter (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial June 2001 
unfavorable AOJ decision that is the basis of this appeal.  

In this respect, the April 2001 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claim.  In addition, the reasons and bases of the June 2001 
rating decision, the January 2002 SOC, the October 2003 Board 
remand, and the various SSOCs specifically explained to the 
appellant what the evidence must show in order to establish 
the benefit claimed.  Furthermore, as a practical matter the 
Board finds that he has been notified of the need to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. 
§  3.159(b)(1) (2005).  The AOJ's April 2001 letter informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the SOC and various SSOCs 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

The veteran seeks special monthly pension based on the need 
for regular aid and attendance.  Increased pension is payable 
to a veteran by virtue of the need for such assistance.  See 
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2005).  The need for aid and attendance means 
being helpless or nearly so helpless as to require the aid 
and attendance of another person.  See 38 U.S.C.A. §§ 1502(b) 
(West 2002); 38 C.F.R. § 3.351(b) (2005).  The veteran will 
be considered to be in such need if he: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352 (a).  

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 
38 C.F.R. § 3.352(a) (2005).  

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. 
§ 3.352(a) (2005).  

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352 (2005).  

In February 2001, the veteran was examined by a VA physician.  
He required assistance to travel to the examination.  
However, he was not currently hospitalized or bedridden.  He 
was able to ambulate without use of a wheelchair.  Review of 
the veteran's medical history reflected prior treatment for 
arteriosclerotic heart disease and congestive heart failure, 
for which a pacemaker was implanted.  He also had diagnoses 
of high blood pressure, an obstructed prostate, 
diverticulosis, and bipolar disorder.  On physical 
examination the veteran's vision was corrected with glasses, 
and senile cataracts were present.  He was generally 
independent in his activities but had some limitations of 
mobility secondary to his arthritis of the knees.  He was 
considered competent to managing his own finances.  The 
veteran mainly spent his time at home watching television or 
listening to the radio.  He was able to walk to church or the 
supermarket accompanied by his wife.  

The veteran underwent a series of VA medical, visual, and 
psychiatric examinations in January 2005.  He came to his 
examinations via private car, assisted by his wife.  The 
examiner noted the veteran was not currently hospitalized or 
permanently bedridden.  He was capable of managing his own 
finances, but occasionally needed help from his wife or 
children.  He reported such symptoms as occasional dizziness 
and loss of memory, poor balance, and occasional urinary 
incontinence.  His wife assisted him with self-care tasks, 
such as feeding, bathing, dressing, etc., and travel outside 
the home.  Physical examination revealed him to be well-
developed and well-nourished.  His gait was unstable, and he 
used a cane for support.  He was only able to walk short 
distances unaided, and the examiner considered the veteran's 
mobility restrictions to be permanent.  His upper extremities 
were intact, with no functional loss.  Regarding his lower 
extremities, he had some limitation of motion and weakness 
secondary to degenerative joint disease of the knees.  This 
resulted in a marked deficit in weightbearing, balance, and 
propulsion.  He had no amputations of either the upper or 
lower extremities.  No major deformities of the spine or 
trunk were observed.  His diagnoses were noted to include 
bipolar disorder, arteriosclerotic heart disease, with 
chronic congestive heart failure, degenerative joint disease 
of the knees and spine, diabetes, and pulmonary fibrosis.  

On his January 2005 VA visual acuity examination, the veteran 
was found to 20/20 vision bilaterally, with correction.  He 
had no other ocular complaints and his physical findings were 
normal and consistent with his age.  

A separate January 2005 VA psychiatric examination revealed 
the veteran had psychiatric diagnoses of affective psychosis, 
bipolar disorder, and dementia.  He reported forgetfulness 
and occasional disorientation.  On mental examination he was 
clean and adequately dressed and groomed.  He was alert and 
oriented to time, place, and person.  His mood was anxious, 
his affect was constricted, his attention was good, and his 
concentration was fair.  Insight and judgment were also fair.  
His speech was clear and coherent.  Overall, the examiner 
found no impairment of thought processes or communication.  
The veteran was considered competent.  

The veteran's VA outpatient treatment records reveal regular 
medical monitoring and treatment of his various disabilities.  
He takes regular medication for his bipolar disorder, 
arteriosclerotic heart disease, and degenerative joint 
disease.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
special monthly pension based on the need for regular aid and 
attendance.  Regarding the first two § 3.351(c) criteria, 
that of blindness or near blindness, and of confinement to a 
nursing home due to mental or physical incapacity, the Board 
notes that neither are met at this time.  The January 2005 VA 
visual acuity examination found the veteran had 20/20 vision 
bilaterally with correction.  Additionally, at all times 
during the pendency of this appeal, the veteran has lived at 
home, and has not required confinement to a nursing home.  

The veteran also does not meed the criteria to establish a 
factual need for the regular aid and attendance of another 
person.  While he has stated his wife helps him dress and 
bathe himself, as well as perform other activities of daily 
living, the evidence does not suggest that he would be 
totally unable to dress or attend to his hygiene needs 
without the assistance of others.  According to the January 
2005 VA examination report, he has no amputation or 
functional restrictions of the upper extremities.  He stated 
at his August 2002 hearing that he was able to feed himself, 
despite some trembling in his hands.  The veteran also does 
not require special prosthetic or orthopedic appliances, and 
is able to walk on his own, with the use of a cane.  Finally, 
while he has been diagnosed with a bipolar disorder and 
dementia, all examiners of record have found him to be 
competent to manage his household finances.  Overall, the 
preponderance of the evidence is against the award of special 
monthly pension based on the need for regular aid and 
attendance.  

Based on the above, the preponderance of the evidence is 
against the veteran's claim for entitlement to special 
monthly compensation based on the need for regular aid and 
attendance.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


